Citation Nr: 1414176	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-18 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thumb disability.

2.  Entitlement to a higher initial disability rating for depressive and panic disorder with posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from January 5, 2007 to January 25, 2011, and as 50 percent disabling from January 26, 2011, forward.  

3.  Entitlement to a higher initial disability rating for sleep apnea, evaluated as noncompensably disabling from January 5, 2007 to September 16, 2007, and as 50 percent disabling from September 17, 2007, forward.  

4.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar strain (back disability).

5.  Entitlement to an initial compensable disability rating for right carpal tunnel syndrome.

6.  Entitlement to an initial compensable disability rating for left carpal tunnel syndrome.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1997 to January 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2007, July 2008, and March 2011 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO) as well as the Baltimore RO.  Jurisdiction over the Veteran's claims file has been transferred to the Waco, Texas RO.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have a current thumb disability based on the best evidence.

2.  Throughout the initial rating period on appeal, the Veteran's psychiatric disability has manifested occupational and social impairment with reduced reliability and productivity due to symptoms such as chronic sleep impairment, nightmares, intrusive thoughts, anxiety, depression, occasional panic attacks, memory impairment, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  

3.  Throughout the initial rating period on appeal, the Veteran's sleep apnea has required the use of a CPAP machine, but he has not suffered chronic respiratory failure, cor pulmonale, or required a tracheostomy.  

4.  Throughout the rating period on appeal, the Veteran's service-connected back disability has been manifested by forward flexion to no less than 70 degrees, accounting for pain on motion and after repetition; combined range of motion to no less than 185 degrees, accounting for pain on motion and after repetition; no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; no vertebral fractures; and no incapacitating episodes.  

5.  Throughout the rating period on appeal, the Veteran's bilateral carpal tunnel syndrome has manifested no more than mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thumb disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating for his service-connected psychiatric disability have been met for the initial rating period on appeal prior to January 26, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9411, 9412, 9434 (2013).

3.  The criteria for entitlement to a disability rating in excess of 50 percent for the service-connected psychiatric disability have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9411, 9412, 9434 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating for sleep apnea have been met for the initial rating period on appeal prior to September 17, 2007.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6847 (2013).

5.  The criteria for entitlement to a disability rating in excess of 50 percent for sleep apnea have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6847 (2013).

6.  The criteria for an initial disability rating in excess of 10 percent for a back disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2013).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating for right carpal tunnel syndrome have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2013).

8.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating for left carpal tunnel syndrome have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Right Thumb Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a disability of the right thumb that was incurred during active service.  The Board notes that he has also claimed a left thumb disability during the course of this appeal.   

In any case, the Board finds that the weight of the evidence demonstrates no current disability of either thumb.  

Service treatment records show that in March 1997, the Veteran sought treatment for a sore right thumb after jamming it while playing basketball.  At the time of treatment, he stated that it no longer hurt, but he had minor swelling.  On physical examination, capillary refill, sensory examination, and range of motion were all normal.  There was no pain with loading of the thumb.  There was no evidence of a fracture or ligamentous injury.  The flight surgeon prescribed ice and no push-ups.  

There is no additional record of treatment for the thumb again until July 2003, when it is noted that the Veteran sustained blunt trauma to the right thumb and experienced soft tissue swelling and tenderness at the metacarpal joint.  An x-ray study was negative for fracture.

In September 2003, a service treatment record indicates that the Veteran sought treatment for left thumb pain of one month's duration, although the history, examination, and diagnosis in the same record indicates that the right thumb, rather than the left thumb, was involved.  In any case, it was noted that the Veteran was previously seen by a physician for the thumb and that x-ray studies were negative.  On physical examination, the Veteran was unable to oppose his right thumb.  There was no numbness or tingling.  There was tenderness to palpation at the metacarpal joint, and the metacarpal joint appeared to be deformed.  There was decreased grip secondary to pain.  The diagnosis was right thumb pain.  The Veteran was to wear a thumb splint.  A repeat x-ray study showed soft tissue swelling overlying the first metacarpal, but was otherwise negative.

The remainder of the Veteran's service treatment records is negative for complaints, symptoms, findings, treatment, or diagnosis of a right (or left) thumb problem, including the August 2006 separation examination report.  

Following separation from service, post-service VA treatment records are entirely negative for findings, treatment, or diagnoses of a thumb disability.  The negative post-service VA treatment records provide highly probative evidence against the Veteran's claim that he has a current thumb disability.    

The Board also finds that the weight of the evidence demonstrates that arthritis of the thumb did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2013) (degenerative and traumatic arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved, and can be assigned a 10 percent evaluation if limitation of motion is noncompensable).  In fact, x-ray studies have been negative for arthritis.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

Moreover, the Veteran was afforded VA examinations in May 2007 and January 2011, and both VA examiners found no evidence of a current right or left thumb disability.  At the 2007 VA examination, the Veteran reported right thumb discomfort during weather changes or forceful pinching.  He stated that since he injured his thumb during active service in 2003, he had noticed a bump in the metacarpophalangeal joint area, and that he had been told he would have to undergo surgery for further treatment.  He said that the last time he had sought treatment for the thumb was in service in 2003.  He stated that the thumb did not impair him in any function.  

On physical examination in May 2007, grip was 5 out of 5, and the Veteran was able to oppose the thumb to the tip of the index, middle, ring, and little fingers, and to the base of the little finger.  Pinch was 5/5.  Abduction was from 0 to 80 degrees.  The VA examiner assessed a strain of the right thumb metacarpophalangeal joint with mild postoperative traumatic arthritis (although there is no indication or contention that the Veteran has undergone surgery, nor is there any x-ray evidence of arthritis).  However, the VA examiner noted that there was no clinical evidence of any musculoskeletal limitation from the resolved right thumb sprain, either due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination, or flare-up.  Moreover, there was no evidence of adverse impact on activities of daily living, personal grooming, hygiene, transportation, or his current occupation.  An x-ray study of the right thumb was negative, with no soft tissue or bone abnormalities.          

At the January 2011 VA examination, the Veteran reported that he had injured his left thumb in 1997 (despite the service treatment records showing a right thumb injury in 1997).  He complained of pain, limited motion, and locking of the right thumb.  On physical examination, there was no gap between either the right or left thumb pad and the fingers, no objective evidence of pain on either side on active range of motion and following repetition, and no additional limitation of motion following repetition.  There was no ankylosis, decreased strength, or decreased dexterity.  An x-ray study of the left thumb was negative.  The VA examiner assessed chronic left thumb impairment, noting that it would create difficulty lifting, but also stated that examination showed no ascertainable right or left thumb impairment at present.    

The 2007 and 2011 VA examinations and opinions are competent and probative medical evidence because they are factually accurate, and are supported by adequate rationale.  The VA examiners were informed of the pertinent evidence, interviewed and examined the Veteran, fully articulated the opinion, and the 2011 VA examiner had access to and reviewed the claims file.  The opinions regarding the existence of a current thumb disability are fully supported by the service and post-service treatment records.   

In light of the lack of documentation of any report, findings, treatment, or diagnosis of a thumb disability following service separation, negative clinical examinations of the thumbs at the 2007 and 2011 VA examinations, and the VA examiners' finding of no current thumb disabilities, the greater weight of the probative evidence is against finding that the Veteran has current thumb disability.  As a result, the claim must be denied.  

Most importantly, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as in this case, that holding would not apply. 

The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, in this case, the diagnosis of a thumb disability involves a complex medical etiological question and disorders of such internal and complex disease process (musculoskeletal disorder) are diagnosed primarily on clinical findings and physiological testing.  The Veteran is competent to relate symptoms, such as pain, of the claimed disability that he experienced at any time, but is not competent to diagnose a thumb disability, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding the existence of a current thumb disability.  

The Board again acknowledges the Veteran's complaints of thumb pain.  However, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.

In this case, the best evidence simply does not indicate that the claimed thumb disability currently exists.  Post-service evidence, including the negative VA treatment records and negative clinical examinations in 2007 and 2011, provides particularly negative evidence against the claim, outweighing the Veteran's current statements made in the context of his service connection claim.

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a thumb disability, and outweighs the Veteran's more recent contentions regarding post-service symptoms.  The objective medical evidence in this case not only does not support the Veteran's claim, but provides highly probative evidence against the claims.    

For these reasons, service connection for a thumb disability must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for this claimed disability, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating Laws & Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

Higher Initial Disability Rating for Psychiatric Disability

Service connection was granted for depressive disorder in the August 2007 rating decision that is the subject of this appeal.  An initial 30 percent disability rating was assigned, effective from January 5, 2007, the day after the Veteran separated from active service.  

In a July 2008 rating decision, the RO added PTSD to the service-connected psychiatric disability, but kept the disability rating at 30 percent.  

In a March 2011 rating decision, the RO granted an increased disability rating of 50 percent for the service-connected psychiatric disability, effective from January 26, 2011, the date of the VA examination at which worsened symptoms were first demonstrated by the evidence.  

The Veteran contends that he is entitled to a higher initial disability rating for his service-connected psychiatric disability, diagnosed as depressive disorder, panic disorder, and PTSD, based on symptoms including panic attacks more than once a week, impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  

Under the general formula for rating mental disorders, a 30 percent disability evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.      

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

GAF scores ranging from 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), and there is no more than slight impairment in social, occupational, or school functioning (e.g., temporary falling behind in schoolwork).      

A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After reviewing all the lay and medical evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a higher initial disability rating of 50 percent, but no higher, for the Veteran's psychiatric disability were more nearly approximated for the initial rating period on appeal prior to January 26, 2011, but that the weight of the evidence is against a grant of a disability rating in excess of 50 percent for any part of the rating period on appeal.  

Throughout the rating period on appeal, the evidence shows that the Veteran's psychiatric disability was productive of occupational and social impairment with reduced reliability and productivity due to symptoms including (for example only) chronic sleep impairment, nightmares, intrusive thoughts, anxiety, depression, occasional panic attacks, memory impairment, flattened affect, and difficulty in establishing and maintaining effective work and social relationships, which more nearly approximates the criteria for a 50 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

For example, reviewing the evidence relevant to the rating period on appeal, at an August 2007 initial mental health evaluation, the Veteran reported trouble falling asleep and frequent awakening, as well as nightmares related to his military experiences.  He had moderate anxiety, impaired concentration, moderate short-term memory problems, poor insight/judgment, and depressed mood.  The VA psychologist assigned a GAF score of 58, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In September 2007, the Veteran reported debilitating PTSD and depressive symptoms, including sleep disturbance, persistent and pervasive re-experiencing memories, thoughts, and dreams of military trauma, sadness, guilt, social isolation, and depressed mood.  He stated that he lived by himself and rarely went out.  Speech was noted to be slow due to depression and fatigue.  Mood was depressed and affect was flat.  The GAF score of 58 was continued.  

In August 2008, the Veteran reported avoidance of situations where he had to be in groups, difficulty concentrating, hypervigilance, and nightmares once per month after which he could still taste and smell a plane crash that occurred during active service, and followed by 2 or 3 days of intrusive thoughts about the event.  He stated that he was uncomfortable, felt tense, and had difficulty breathing around other people and when stuck in traffic.  He said he always looked behind him and wanted to face the exit and door when he was out at a restaurant.  He was assigned a GAF score of 60, again reflecting moderate symptoms.  

The Board acknowledges the conflicting evidence in this case.  Namely, none of the VA examinations or VA treatment records indicate the presence of significant deficits of affect, speech, memory, or thought process, or panic attacks occurring as frequently as more than once per week.  For instance, at the January 2011 VA examination, the Veteran reported that his last panic attack occurred two weeks prior, and was no longer than five minutes.  

The VA examination reports and treatment records also support a finding of relatively high occupational functioning.  The May 2007 VA examiner noted that he worked as a network administrator and was punctual at work.  At the January 2011 VA examination, the Veteran reported he had taken a new job and relocated to Texas from Washington, D.C. 

The evidence also shows that the Veteran has positive relationships with family members.  VA treatment notes indicate he got married in 2009, and he consistently reported that he had good relationships with his children.  Moreover, the 2007 and 2008 VA examiners assigned a GAF score of 72, indicating that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), and there is no more than slight impairment in social, occupational, or school functioning (e.g., temporary falling behind in schoolwork).        

On the other hand, VA treatment notes consistently endorse GAF scores between 58 and 60, as noted above, indicating moderate symptoms.  Moreover, the record reflects that, despite the Veteran's positive relationships with family members, he consistently deals with anxiety when around groups of people, and, in fact, avoids visiting family members for that reason.  In addition, despite the assignment of a high GAF score, both the 2007 and 2008 VA examiners concluded that the Veteran's psychiatric symptoms had moderate impact on social and occupational functioning.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the records reflects a disability picture more consistent with a 50 percent disability rating for the initial rating period on appeal prior to January 26, 2011. 

In sum, the evidence relevant to the initial rating period prior to January 26, 2011 is at least in relative equipoise as to whether there was occupational and social impairment with reduced reliability and productivity, as required for a 50 percent disability rating under the rating criteria for mental disorders.  38 C.F.R. § 4.130.  Namely, the evidence during this period reflects that the Veteran's psychiatric symptoms were characterized in particular by chronic sleep impairment, nightmares, intrusive thoughts, anxiety, depression, occasional panic attacks, memory impairment, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  Therefore, the level of occupational and social impairment demonstrated by the evidence for the rating period prior to January 26, 2011 is more nearly approximated by the 50 percent rating category, with reduced reliability and productivity, as described above.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 50 percent disability evaluation for the psychiatric disability have been more nearly approximated for the initial rating period on appeal prior to January 26, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  

The Board finds, however, that the criteria for a higher 70 percent disability rating have not been met for any part of the rating period on appeal, including from January 26, 2011, forward.  Specifically, the evidence does not demonstrate occupational and social impairment with deficiencies in most areas, nor does it demonstrate any of the symptoms listed in the 70 percent rating category.  Indeed, the Veteran consistently denied current suicidal ideation (although he referenced passive thoughts of suicide in the distant past), obsessional rituals, impaired impulse control, and episodes of violence.  Moreover, the evidence does not demonstrate that his panic or depression affected his ability to function independently, appropriately, or effectively.  He was fully oriented at all examinations, had good hygiene, good relationships with family members as described above, and took a new job and relocated during the rating period on appeal, indicating that he was able to adapt to stressful circumstances.  Therefore, the evidence does not demonstrate occupational and social impairment with deficiencies in most areas for any part of the initial rating period on appeal, and the criteria for a 70 percent disability rating have not meet met for any period.  38 C.F.R. § 4.130.  

Higher Initial Disability Rating for Sleep Apnea

Service connection was granted for sleep apnea in the August 2007 rating decision that is the subject of this appeal.  A noncompensable disability rating was assigned, effective from January 5, 2007, the day after the Veteran separated from active service.  In a March 2011 rating decision, the RO granted an increased rating of 50 percent, effective from September 17, 2007, the date on which the evidence demonstrated that the Veteran needed a continuous positive airway pressure (CPAP) machine for his sleep apnea.

The Veteran contends that he is entitled to a higher initial disability rating for his sleep apnea due to daytime tiredness and sleepiness, and averred that his wife always wakes him up at night for fear that he has stopped breathing.  He also contends that he was prescribed a CPAP machine as soon as he was diagnosed with sleep apnea in 2006, while still in active service, but did not receive it until much later.  

The Veteran's service-connected sleep apnea has been evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6847.  Under the criteria for Diagnostic Code 6847, a noncompensable rating is warranted for asymptomatic but documented sleep disorder breathing.  A 30 percent disability rating is warranted for persistent day-time hypersomnolence.  A 50 percent disability rating is warranted when the disability requires the use of a breathing assistance device such as a CPAP machine. 

A total, 100 percent, disability rating is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires a tracheostomy. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether a higher initial 50 percent disability rating is warranted for sleep apnea for the period prior to September 17, 2007, when the current 50 percent disability rating was made effective.  

The Veteran's service treatment records show that he underwent a sleep study in September 2006 and was diagnosed with mild obstructive sleep apnea with hypersomnolence.  The clinician who conducted the study recommended that the Veteran be referred for a CPAP titration study.  Alternative treatments were noted to include an Ear Nose Throat consultation for appropriate surgical procedures, or a consultation for an oral appliance.  

Since a CPAP titration study was recommended at the time of the Veteran's initial diagnosis of sleep apnea in 2006, but was apparently not conducted prior to separation (or, at least, the Veteran did not receive a CPAP machine prior to separation), the Board will resolve reasonable doubt in favor of the Veteran in finding that a 50 percent disability rating is warranted for the initial rating period on appeal prior to September 17, 2007, as it appears that a CPAP machine was considered necessary as early as 2006.  38 C.F.R. § 4.97.  

The Board further finds that the weight of the evidence is against a grant of an even higher, 100 percent, disability rating for any part of the rating period on appeal, as the evidence does not demonstrate nor has the Veteran contended that he has suffered respiratory failure, cor pulmonale, or required a tracheostomy.  Indeed, the 2011 VA examination confirms that there is no history of respiratory failure, cor pulmonale, or tracheostomy.  

In sum, the Board finds that an initial 50 percent disability rating, but no higher, is warranted for the entire initial rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Disability Rating for the Back Disability

Service connection was granted for a back disability (lumbar strain) in the August 2007 rating decision that is the subject of this appeal.  The Veteran is in receipt of a 10 percent disability rating for the entire initial rating period on appeal under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  He contends that he is entitled to a higher disability rating  due to constant back pain with no relief from medication or back braces, as well as impaired sleep due to back pain.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for an increased evaluation in excess of 10 percent for the service-connected back disability for the entire initial rating period on appeal.  

For the entire rating period, even with consideration of additional limitations of motion and function due to pain and other limiting factors, the Veteran's service-connected back disability did not manifest forward flexion of the thoracolumbar spine 60 degrees or less, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as required for an evaluation in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine, or incapacitating episodes of intervertebral disc syndrome of at least 2 weeks in duration, for an evaluation in excess of 10 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.    

For instance, reviewing the evidence relevant to the rating period on appeal, at the May 2007 VA examination, the Veteran reported back pain aggravated by prolonged standing, walking, bending, stooping, and lifting heavy weights.  Flexion was to 70 degrees, extension to 15 degrees, bilateral lateral flexion to 25 degrees, and bilateral rotation to 25 degrees, for a combined range of motion of 185 degrees.  There was no pain on range of motion performed, and no additional loss of motion after three repetitions.  The VA examiner found no evidence of additional limitation due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination, or flare-ups.  Moreover, the examiner found no evidence of adverse impact on activities of daily living, personal grooming, hygiene, transportation, or current occupation.  The Veteran denied missing any work due to back pain.  

At the 2011 VA examination, the Veteran reported stiffness, weakness, and moderate, constant pain occurring between one and six days per week, and denied fatigue, decreased motion, spasm, and incapacitating episodes.  On physical examination, gait was normal, there was no kyphosis, reverse lordosis, or scoliosis, and no ankylosis.  There was also no guarding.  Flexion was to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees, for a combined range of motion of 240 degrees.  There was no objective evidence of pain on active range of motion and no additional limitations after three repetitions of motion, providing evidence against this claim.

A January 2012 VA treatment note indicates flexion was to 70 degrees, extension to 40 degrees, and full rotation and lateral bending.  Straight leg raising test was negative, and x-ray and MRI studies were reviewed and noted to be negative.
  
Based upon these findings and the lay evidence of record, the Board finds the assignment of an increased rating in excess of 10 percent for the back disability is not warranted for any period, as the requirements of forward flexion of the thoracolumbar spine 60 degrees or less, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes of intervertebral disc syndrome of at least 2 weeks in duration, have not been met or more nearly approximated at any time during the rating period on appeal.  38 C.F.R. § 4.71a, DCs 5235-5243.  

Flexion, at worst, has been limited to 70 degrees, even taking pain into consideration and following repetition.  Combined range of motion has been no worse than 185 degrees when taking pain into consideration and following repetition.  Moreover, the evidence of record does not demonstrate muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Finally, the evidence does not suggest nor has the Veteran contended that he has been ordered to bed rest by a physician at any time during the rating period on appeal.                

In reaching its finding that the evidence did not show flexion to 60 degrees or combined range of motion to 120 degrees or less for any period, the Board has considered any additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint in determining that a rating in excess of 10 percent is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  

Here, the Board notes the Veteran's report of constant pain, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  

In this case, both VA examiners noted no pain on range of motion testing, even after repetition.  Therefore, even taking pain into consideration, the flexion measurements do not meet the criteria for a disability rating in excess of 10 percent.  Indeed, the range of motion measurements recorded at the 2011 VA examination do not even meet the criteria for a compensable disability rating.  Therefore, even if the pain reported by the Veteran is taken into consideration, the range of motion measurements still do not meet the criteria for the next higher rating category.  In fact, it is important for the Veteran to understand that without taking into consideration his pain the current findings would not always meet the requirements of the current disability evaluation, let alone a higher evaluation.        

The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of constant pain.  Therefore, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion to 60 degrees or less, combined range of motion 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour) such as to enable a finding that the disability picture more nearly approximates the next-higher, 20 percent, evaluation under the General Rating Formula for Diseases and Injuries of the Spine.

As discussed above, the criteria for the currently-assigned 10 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Therefore, based on the above findings, the preponderance of the evidence demonstrates the criteria for an initial disability rating higher than 10 percent are not met, as range of motion findings, even after repetition, do not meet the criteria for the next-higher, 20 percent, rating category - flexion to 60 degrees or less or combined range of motion to 120 degrees of less - even when taking into account additional loss of motion due to DeLuca factors.  Moreover, even with such factors, there is no muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  For these reasons, the Board finds that an initial disability rating in excess of 10 percent is not warranted for any period.    

Next, the Board has considered whether an initial disability rating in excess of 10 percent is warranted under Diagnostic Code 5243 based on incapacitating episodes.  As previously mentioned, Diagnostic Code 5243 deals with IVDS.  In this case, x-ray studies have been negative for degenerative disc disease or other disc abnormalities.  In any case, in order to meet the criteria for a compensable rating under this diagnostic code, the evidence must show that a physician ordered bed rest to treat the disorder.  In this case, the Veteran denied incapacitating episodes at the 2007 and 2011 VA examinations.  Moreover, there are no physician's orders or other evidence in the claims file that the Veteran's doctors prescribed bed rest; therefore, he does not meet the criteria for a higher rating under DC 5243.    

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's back disability under Diagnostic Code 5237, which addresses lumbosacral strain.  Diagnostic Code 5003 addresses degenerative arthritis.  As noted above, arthritis has not been demonstrated by x-ray studies.  However, even if arthritis were present, in this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  Diagnostic Code 5242 is potentially applicable as it also addresses degenerative arthritis.  However, disabilities evaluated under this code are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  Disabilities evaluated under Diagnostic Codes 5235, 5236, 5238, 5239, 5240, and 5241 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  There are no other applicable codes available for consideration.  

The Board has also contemplated whether any separate evaluations are applicable here for additional disability or neurological disorders associated with the service-connected back disability.  However, the Veteran has not reported any neurological symptoms in the lower extremities.  Moreover, neurological and sensory examination of the lower extremities has been normal.  Further, there has been no diagnosis of radiculopathy in the current treatment records or VA examinations.  There have been no other reports of other disabilities associated with the back disability.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased evaluation in excess of 10 percent for the back disability for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Compensable Initial Disability Ratings for Carpal Tunnel Syndrome

Service connection was granted for right and left carpal tunnel syndrome in the August 2007 rating decision that is the subject of this appeal.  The Veteran is in receipt of noncompensable, or zero percent, disability ratings for the entire initial rating period on appeal.  He contends that he is entitled to compensable disability ratings because, in his occupation, he types more than five hours per day, he has shooting hand and wrist pain, difficulty gripping the steering wheel and overall decreased grip strength, numbness and tingling of the hands and wrists which resulted in inhibited hand and wrist movement, and swelling of the hands and fingers.  

The Veteran's carpal tunnel syndrome has been evaluated under Diagnostic Code 8515, which is found in the Schedule of Ratings for Diseases of the Peripheral Nerves under 38 C.F.R. § 4.124a.  Under Diagnostic Code 8515, which addresses complete and incomplete paralysis of the median nerve, when the dominant extremity is involved, a 10, 30, or 50 percent evaluation is assigned where incomplete paralysis is mild, moderate, or severe, respectively.  A 70 percent evaluation is assigned where there is complete paralysis, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.

After a review of all the evidence in this case, lay and medical, the Board finds that the evidence is at least in equipoise as to whether 10 percent initial disability ratings are warranted for the Veteran's right and left carpal tunnel syndrome for the entire rating period on appeal.  His bilateral carpal tunnel syndrome has been productive of mild incomplete paralysis of the median nerve, which is contemplated by a 10 percent disability rating under DC 8515.  38 C.F.R. § 4.124a.

For instance, reviewing the evidence relevant to the period on appeal, at the 2007 VA examination, the Veteran reported tingling in his fingertips and pain in his wrists, for which he wore wrist splints at work and at night.  On physical examination, the Veteran had positive wrist compression tests, positive Tinel's signs, and positive Phalen's maneuvers bilaterally.   

However, the Board also finds that the weight of the evidence is against an even higher disability rating in excess of 10 percent for the entire initial rating period on appeal.  At the 2011 VA examination, neurological examination was negative, and the VA examiner concluded that there was no evidence of median nerve defect, and no objective evidence of active carpal tunnel syndrome on examination.  Therefore, in light of the negative neurological examination, the Veteran's median nerve involvement cannot be characterized as more than mild, and the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated at any time during the rating period on appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

For these reasons, and primarily based on the Veteran's complaints of pain, numbness, and tingling of the wrists, the Board finds that the criteria for 10 percent disability ratings, but no higher, for right and left carpal tunnel syndrome have been met for the entire initial rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the psychiatric disability, sleep apnea, the back disability, and carpal tunnel syndrome.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence for the entire rating period on appeal, the Veteran's psychiatric disability manifested chronic sleep impairment, nightmares, intrusive thoughts, anxiety, depression, occasional panic attacks, memory impairment, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are part of the schedular rating criteria.  In addition, the levels of occupational and social impairment are explicitly part of the schedular rating criteria.  The GAF scores are also incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

Next, the Board finds that the Veteran's symptomatology and impairment caused by the sleep apnea is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  His sleep apnea manifested daytime sleepiness and required the use of a CPAP machine, all of which are specifically contemplated by the schedular rating criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 6847.  Indeed, the rating criteria provide for even more severe symptoms than those experienced by the Veteran in this case.  Therefore, extraschedular referral is not required for sleep apnea.  

The Veteran's back disability has manifested in constant pain.  The schedular criteria for rating the back disability (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for ratings based on the presence of painful arthritis; limitations of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  In this case, comparing the Veteran's disability level and symptomatology of the back to the rating schedule, the degree of disability of the back throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

Next, comparing the Veteran's disability level and symptomatology of the wrists and hands to the rating schedule, the degree of disability manifested by carpal tunnel syndrome throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's wrist and hand numbness and pain is contemplated by the schedular criteria for the 10 percent evaluations for incomplete paralysis of the median nerve (38 C.F.R. § 4.124a, Diagnostic Code 8515).  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's bilateral carpal tunnel syndrome, and no referral for an extraschedular rating is required.

The Board understands the Veteran's central concern that he has debilitating psychiatric and back disabilities, sleep apnea, and carpal tunnel syndrome.  In this regard, it is important for the Veteran to understand that the 50 percent disability ratings for his psychiatric disability and sleep apnea and 10 percent disability ratings for his back disability and bilateral carpal tunnel syndrome acknowledge significant problems.  The disability evaluations indicate a combined 80 percent reduction in the Veteran's industrial capability.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet the next higher levels under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.  Indeed, without taking his complaints into consideration, the current disability ratings would not be justified, let alone higher evaluations, as the medical evidence of record does not always clearly support the current evaluations (see, in particular, the May 2007 and March 2008 VA examination reports with regard to the psychiatric disability and the 2011 VA examination report with regard to the back disability and carpal tunnel syndrome).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of  TDIU has been raised by this record.  Although the Veteran has noted problems with his service connected disabilities, he has not indicated he is unable to work due to his service-connected disabilities (nor does the evidence of record suggest this). 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on his daily life.  In the absence of exceptional factors associated with the psychiatric disability, sleep apnea, back disability, and carpal tunnel syndrome, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Because the current appeal of the increased rating issues arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for the psychiatric disability, sleep apnea, back disability, and carpal tunnel syndrome, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the thumb claim, in a timely April 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The notice letter also described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded adequate examinations on the issues of rating the psychiatric disability, sleep apnea, back disability, and carpal tunnel syndrome.  VA provided the Veteran with examinations in May 2007, March 2008, and January 2011.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include reviews of x-ray, MRI, and neurological studies when appropriate.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability in the case of the back disability.  Therefore, the Veteran has been afforded adequate examinations on the increased rating issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges the December 2013 brief in which the Veteran's representative indirectly requests new VA examinations, contending that the 2011 VA examinations are too old.  However, the Veteran did not make any specific contention as to how his disabilities have worsened, nor is there any indication in the more recent VA treatment records that the service-connected disabilities have worsened.  This argument seems to be a suggestion that if the Board cannot grant it should remand, not an actual indication that the Veteran's condition has actually worsened and, therefore, new examinations are needed (it is unclear if the representative at this point was in communication with the Veteran).  Moreover, in this case, the more recent VA treatment records supplied in 2014 that have been associated with the Veteran's virtual claims file provide adequate information upon which to rate the disabilities on appeal (and do not indicate that the examinations in question are out-of-date or that new ones are needed).  Therefore, the Board finds that more current VA examinations are not necessary to decide the increased rating claims.  

In addition, the Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed thumb disability; however, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with his active military service. 

In this case, the best evidence shows that there is no current thumb disability.  Because there is no persuasive evidence of a current disability to which a competent medical opinion could relate an event, injury, or disease in active service, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a thumb disability.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles, 16 Vet. App. at 374-75; however, the holding in Charles was clearly predicated on the existence of evidence of a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the thumb disability claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a thumb disability is denied.  

A 50 percent disability rating for depressive and panic disorder with PTSD, but no higher, is granted for the rating period on appeal prior to January 26, 2011.

A disability rating in excess of 50 percent for depressive and panic disorder with PTSD is denied for the entire rating period on appeal.  

A 50 percent disability rating for sleep apnea, but no higher, is granted for the rating period on appeal prior to September 17, 2007.

A disability rating in excess of 50 percent for sleep apnea is denied for the entire rating period on appeal.  

A disability rating in excess of 10 percent for lumbar strain is denied for the entire initial rating period on appeal.

A 10 percent disability rating for right carpal tunnel syndrome is granted for the entire initial rating period on appeal.

A 10 percent disability rating for left carpal tunnel syndrome is granted for the entire initial rating period on appeal.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


